This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 KAREN GRUBB,

 3          Plaintiff-Appellant,

 4 v.                                                                          NO. 32,071

 5   NEW MEXICO CANCER CENTER, LLC ,
 6   f/k/a New Mexico Oncology Hematology
 7   Consultants, and MIKAL SMOKER, P.A.,
 8   and MIKAL SMOKER, individually,

 9          Defendants-Appellees.


10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Beatrice J. Brickhouse, District Judge

12 James A. Mungle, P.A.
13 James A. Mungle
14 Albuquerque, NM

15 for Appellant

16   Allen, Sheperd, Lewis, Syra & Chapman, P.A.
17   Ben M. Allen
18   Christopher R. Reed
19   Albuquerque, NM

20 for Appellee New Mexico Cancer Center

21 Hinkle, Hensley, Shanor & Martin, L.L.P.
 1 William P. Slattery
 2 Dana S. Hardy
 3 Santa Fe, NM

 4 for Appellee Mikal Smoker
 5                         MEMORANDUM OPINION

 6 KENNEDY, Judge.

 7        Summary dismissal was proposed for the reasons stated in the notice of

 8 proposed summary disposition. No memorandum opposing summary dismissal has

 9 been filed, and the time for doing so has expired.

10        DISMISSED.

11        IT IS SO ORDERED.



12                                               _______________________________
13                                               RODERICK T. KENNEDY, Judge


14 WE CONCUR:



15 ___________________________
16 JAMES J. WECHSLER, Judge



17 ___________________________
18 CYNTHIA A. FRY, Judge




                                             2